Citation Nr: 0425319	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Regional 
Office (RO) that determined that new and material evidence 
had not been received to reopen a claim for service 
connection for hearing loss.

The Board notes that in a May 26, 2004 hearing, the veteran 
raised a claim of entitlement to service connection tinnitus.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.

The Board further notes that the appeal initially included 
claims of entitlement to service connection for testicular 
cancer, a respiratory disability, a heart disability, and a 
disability manifested by memory loss.  However, during the 
May 2004 hearing before the undersigned, these issues were 
withdrawn from appellate consideration.

The reopened claim of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1984 rating decision, the RO 
denied service connection for hearing loss.

2.  The evidence added to the record since the August 1984 RO 
denial, considered in conjunction with the record as a whole, 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative nor redundant and is 
so significant that it must considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The RO's decision of August 1984, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

2.  The evidence received since the August 1984 rating 
decision is new and material to reopen the veteran's claim 
for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as 
in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein with regard to 
reopening the claim for service connection for hearing loss, 
additional development with regard to VA's duties to notify 
and assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Factual Background

The Old Evidence

On the veteran's April 1968 audiological evaluation conducted 
in conjunction with his entrance examination, the reported 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5

0
LEFT
10
15
-5

25

The examiner reported that the veteran's ears were normal.

Service medical records dated from August 1968 to November 
1968 reflect that the veteran complained of drainage in the 
left ear and reported a history of recurrent drainage since 
the age of five.  He was diagnosed with acute otitis media.

In a service medical record dated in October 1968, the 
veteran complained of hearing loss and pain in the ear.  

The report of medical examination, taken in conjunction with 
the veteran's March 1970 separation examination, reported 
that the veteran's hearing on the whispered voice evaluation 
was 15/15, bilaterally.


The veteran's DD 214 indicates that he received the Combat 
Action Ribbon.



The August 1984 Rating Decision

By rating action dated in August 1984, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
basis for the decision was that the veteran's service medical 
records failed to indicate a complaint or diagnosis of 
impaired hearing and that the veteran's hearing on separation 
was normal.  The RO did note that the veteran was treated for 
otitis media while in service, but that it existed prior to 
the veteran's induction into active military service.

The Additional Evidence

Service personnel records indicate that the veteran was a 
motor vehicle operator who participated in counter-insurgency 
operations in Vietnam between February 1969 and February 
1970.

In a March 2000 VA medical record, the veteran related that 
he spent most of his time in Vietnam on convoys and reported 
incidents of incoming mortar, rockets, and small arms fire.

The veteran submitted to audiological testing at a VA 
facility in April 2000. The reported pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30

30
LEFT
30
40
35
40
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

During the hearing evaluation, the veteran reported a 30-year 
history of left ear hearing loss due to a blow to the head 
while in basic training, ear infections, and a history of 
military noise exposure as a result of being a combat truck 
driver who used grenade launchers and 50-caliber machine 
guns.  The examiner noted that otoscopy showed scar tissue on 
the right tympanic membrane and the appearance of a healed 
perforation on the left ear.  The examiner diagnosed the 
veteran with a mild sensorineural hearing loss on the right 
ear and a mild to severe sensorineural hearing loss on the 
left ear.  

In a May 2000 statement, the veteran related that while in 
service he was struck in the left ear by his drill instructor 
and that he had experienced problems with his ear since that 
time.

The veteran again submitted to VA audiological testing in 
June 2001.  The reported pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30

30
LEFT
30
40
35
40
65

The examiner diagnosed the veteran with right ear mild to 
moderate sensorineural hearing loss with excellent word 
recognition.  The examiner further diagnosed the veteran's 
left ear with severe to profound sensorineural hearing loss, 
with no measurable word recognition.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Analysis

The Board finds that additional evidence submitted subsequent 
to the August 1984 RO determination is new and material 
because it was not of record at the time of the prior final 
RO denial in August 1984.  Further, these records, 
particularly those which demonstrate that the veteran has 
current bilateral hearing loss disability for VA purposes, 
and reveal that the veteran engaged in combat while in 
Vietnam, are neither cumulative nor redundant and bear 
directly and substantially on whether the veteran's current 
bilateral hearing loss is etiologically related to service.  
Accordingly, the additional evidence, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the Board concludes 
that evidence received subsequent to the August 1984 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for service connection for 
bilateral hearing loss is reopened.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, to this extent, the appeal is granted.


REMAND

Pursuant to the Board's action above, the claim for service 
connection for bilateral hearing loss has been reopened, and 
must be adjudicated de novo.  However, additional development 
of the record is necessary prior to such de novo 
consideration.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The record reflects that the veteran was treated for otitis 
media in service and reported being treated for recurrent 
otitis media prior to entrance to service.  The record also 
reflects that the veteran complained of hearing loss in 
service and that bilateral hearing loss has been diagnosed 
subsequent to service.  The record does not contain evidence 
that the RO has sought to obtain records of the veteran's 
pre-service treatment for otitis media, if any.  
Additionally, the record does not contain a clinical opinion 
as to whether it is at least as likely as not that the 
current bilateral hearing loss is etiologically related to 
service.  Such would be useful in adjudication of the claim 
de novo.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hearing loss 
and/or otitis media, prior to and since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
audiology, if available to determine the 
nature and etiology of the current 
bilateral hearing loss disability.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that any current 
bilateral hearing loss disability is 
etiologically related to the complaint of 
hearing loss, noise exposure or otitis 
media during service.  All necessary 
tests should be performed.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



